Citation Nr: 0819225	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-32 442A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right shoulder disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a neck disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a lumbar spine disorder.

6.  Entitlement to service connection for a lumbar spine 
disorder.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral hearing loss disorder.

8.  Entitlement to service connection for bilateral hearing 
loss disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to August 
1967 and from March 1972 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Louis, Missouri, which declined to reopen previously 
denied claims for service connection for neck and right 
shoulder disabilities and from the VA RO in North Little 
Rock, Arkansas, which, inter alia, declined to reopen 
previously denied claims for service connection for a back 
disability and bilateral hearing loss disability in a March 
2007 rating decision.  

The reopened claims regarding the back, neck and right 
shoulder disorders are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  An April 1985 rating decision denied the veteran's claim 
for service connection for a right shoulder disorder.  The 
veteran was provided notification of the rating decision and 
of his appellate rights later in April 1985; however, he did 
not appeal this determination.

2.  New evidence received since the April 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  A March 1985 rating decision denied the veteran's claim 
for service connection for a neck disorder.  The veteran was 
provided notification of the rating decision and of his 
appellate rights later in March 1985; however, he did not 
appeal this determination.

4.  New evidence received since the March 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

5.  A March 1985 rating decision denied the veteran's claim 
for service connection for a back disorder.  The veteran was 
provided notification of the rating decision and of his 
appellate rights later in March 1985; however, he did not 
appeal this determination.

6.  New evidence received since the March 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

7.  A March 1985 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss.  The 
veteran was provided notification of the rating decision and 
of his appellate rights later in March 1985; however, he did 
not appeal this determination.

8.  New evidence received since the March 1985 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

9.  The preponderance of the medical evidence reflects that 
bilateral hearing loss was not incurred in service, nor is 
bilateral hearing loss due to any event in service nor was 
bilateral hearing loss manifested within a year of discharge 
from the service.  


CONCLUSIONS OF LAW

1.  The April 1985 decision, denying the claim for service 
connection for a right shoulder disorder, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
April 1985 decision, and the claim for service connection for 
a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The March 1985 decision, denying the claim for service 
connection for a neck disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the 
March 1985 decision, and the claim for service connection for 
a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

5.  The March 1985 decision, denying the claim for service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

6.  New and material evidence has been received since the 
April 1985 decision, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

7.  The March 1985 decision, denying the claim for service 
connection for a bilateral hearing loss disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

8.  New and material evidence has been received since the 
April 1985 decision, and the claim for service connection for 
bilateral hearing loss disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

9.  Bilateral hearing loss disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, the veteran's claim on appeal was received in 
August 2004.  A duty to assist letter addressing the new and 
material issues for the neck and right shoulder was issued in 
August 2004, prior to the January 2005 rating decision that 
denied these issues and a duty to assist letter addressing 
the new and material issues for the back and hearing loss was 
issued in April 2005 prior to the July 2005 rating that 
denied these issues.  Additional notice was sent in October 
2006.  The duty to assist letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
all claims.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service treatment records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder which are sufficient for the purposes of 
addressing the hearing loss claim.  Regarding the remaining 
claims, additional development will be conducted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes a February 2007 VA examination which addressed the 
hearing loss claim.  Regarding the remaining issues, further 
development will be conducted on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, such a letter was 
sent in October 2006.  

II. New and Material Evidence

Service connection was previously denied for the veteran's 
neck disability, back disability and bilateral hearing loss 
by a March 1985 rating decision, with notice sent the same 
month.  The basis for the denials was that the back problems 
shown in service were acute and resolved and that there was 
no evidence of hearing loss shown.  No actual discussion of 
the neck disorder was given except that VA examination of the 
cervical spine was normal.  Service connection was previously 
denied for the veteran's right shoulder claim in April 1985, 
with notice sent the same month.  The rationale was that a 
right shoulder disability was not seen on VA examination.  He 
did not perfect an appeal of the March 1985 decision and did 
not appeal the April 1985 decision.  These decisions thus 
became final.  He filed his present claim to reopen in August 
2004.

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2007).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Among the evidence before the RO in March 1985 and April 1985 
were service medical records showing that on entrance 
examination in March 1960, his ears, neck and upper 
extremities were normal and hearing was 15/15.  However his 
spine examination on entrance showed a postural dorsolumbar 
scoliosis not considered disabling (NCD), and a 1/2 inch 
shortening of the left lower extremity with compensatory 
scoliosis and pelvic tilt.  An April 1960 hearing 
conservation data sheet was significant for a history of the 
veteran's ears ringing after shooting fireworks, but without 
any other complaints or findings of ear problems or of 
hearing loss.  Service medical records reflect that the 
veteran had an evaluation for flying status in November 1960 
with complaints of back pain due to curvature of the spine.  
The scoliosis was repeatedly noted in periodic examinations, 
including in May 1962 when it was noted to be a scoliosis 
curvature greater than 1 inch, and November 1964 when he was 
disqualified for flying status partly because of the 
scoliosis to the left with a 1.5 inch deviation.  He was 
treated for back pain diagnosed as muscle strain in February 
1965 and a November 1966 flight status consult again noted 
scoliosis of the spine with complaints of back pain from 
curvature of the spine.  The service treatment records, 
periodic examinations and reports of medical history from his 
first period of service did not reveal any problems with his 
neck, right shoulder or any evidence of hearing loss or other 
ear problems.  His June 1967 separation examination from his 
first period of service revealed his spine, ears, neck and 
right shoulder to all be within normal limits.  His audiology 
testing was within normal limits but he was noted to be 
taking Actifed for a blocked right ear, with no disease, no 
complication and no sequela (NCNS).

The veteran's February 1972 enlistment examination for his 
second period of service was normal for all disabilities at 
issue.  Complaints of his neck were first treated in 
September 1972 when he was seen for shooting transient pain 
in his right neck for one week, and was diagnosed with muscle 
spasm.  In January 1973, he was treated for back pain 
diagnosed as a paravertebral muscle strain.  In November 
1974, he was seen for back pain with right lumbosacral muscle 
spasm.  In August 1975, he was treated for an insect in his 
right ear, with the auditory canal being flooded with mineral 
oil and then drained.  They were unable to remove without an 
instrument and plans included irrigation of the ear with 
water and instill Neosporin drops.  He was to return the 
following morning for follow up and removal of the foreign 
body.  An undated medical note apparently from the following 
day reveals he had removal of a bug from the right ear canal, 
with the tympanic membrane (TM) deemed okay.  In February 
1976, he was seen for pain in his back, between the shoulder 
blades after pushing a car with findings of tenderness in the 
back muscles.  The diagnosis was muscle strain.  In March 
1976, he was treated for a flu syndrome with complaints that 
included an earache.  In June 1979 he was treated for lesions 
on his left ear lobe which were diagnosed as adenopathy with 
localized infection in the left ear lobe.  A few days later 
in June 1979 he was seen for follow up of the left ear, with 
TM's clear but a left node in the post auricular area 
unchanged.  He was to return to treatment the next month.  
None of the service treatment records documenting ear 
complaints reflect that hearing loss resulted from these 
episodes.  In July 1980 he was seen for complaints of right 
neck pain, diagnosed as myositis, and underwent a month of 
physical therapy for both neck and shoulder pain through most 
of July 1980.  At the end of the month he was discharged with 
minimal pain in his neck.  

Repeatedly hearing conservation data reports from April 1967 
were normal until March 1982, although he was noted in 
December 1981 to be working in an area of hazardous noise, 
where hearing protection was required and he had been issued 
hearing protection.  In March 1982 abnormal findings 
regarding the left ear were noted with the left ear measuring 
25 decibels on audiological testing at 500, 2000, 3000, 4000 
and 6000 Hertz.  The right ear tested normally.  He was again 
noted to be working in an area of hazardous noise with 
hearing protection required, and follow-up for the abnormal 
findings was indicated.  On follow-up testing the next  month 
in April 1982 both ears were within normal limits on 
audiological testing and all subsequent audiology tests were 
normal for both ears.  

In May 1982, the veteran was seen for complaints of right 
shoulder pain and back pain, and was assessed with tendonitis 
of the right shoulder and low back pain.  X-rays from the 
same month revealed normal lumbosacral spine series and 
calcific bursitis or tendonitis of the right shoulder.  He 
was seen for back pain again in October 1983, with no known 
trauma and was assessed with muscle spasm.  

The veteran's April 1984 retirement examination revealed his 
neck, ears and spine to be within normal limits.  Defects 
noted included right shoulder decreased range of motion in 
external rotation and abduction.  The clinical records noted 
complaints of low back pain since 1961 secondary to scoliosis 
treated with ASA, NCNS.  Also he had a painful right 
shoulder, bursitis said to have been treated in 1977 with 
physical therapy NCNS.  Audiology was within normal limits
.  His accompanying report of medical history revealed him to 
say "yes" to having swollen/painful joints, ear, nose or 
throat trouble, painful or trick shoulder or elbow and 
recurrent back pain.  X-rays of the right shoulder taken in 
April 1984 in conjunction with his right shoulder disability 
revealed no significant abnormalities noted.

Also before the RO in March and April 1985 was the report of 
a February 1985 VA examination.  The veteran related multiple 
complaints unrelated to the issues on appeal but did include 
complaints of occasional back pain when he turns a certain 
way.  He was also noted to have been treated for neck strain 
in the past and also for right shoulder discomfort, primarily 
a tender spot just medial to the spine of the right scapula.  
He stated that during his military career he carried a tool 
box often and this aggravated it.  He stated that he just 
lives with it.  He also reported a right ear condition 
beginning in 1974 when a moth got in it, and he reported that 
it was dug out and indicated that he occasionally gets an 
earache in this ear.  He complained of hearing loss, but no 
tinnitus.  Physical examination of the musculoskeletal system 
revealed the shoulders to have a normal range of motion and 
no atrophy with a very mild tender spot just medial to the 
upper portion of the scapular spine on the right but no mass 
felt.  Examination of the back revealed normal range of 
motion, normal straight leg raising and no findings of 
decreased sensitivity to pinwheel testing, reflexes at the 
ankles and knees were normal and toe extensors and flexors 
were normal.  The neck revealed a normal range of motion and 
no pain.  Examination of the ears revealed the auditory 
canals to be open, drums were intact, and on audiology 
examination his hearing was shown to be normal for both ears.  
Specifically from 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
his right ear measured 10, 0, 0, 5, 5, and 20 decibels 
respectively and his left ear measured from 15, 5, 5, 15, 20, 
and 25 decibels respectively.  X-rays taken of the cervical 
spine and lumbar spine revealed normal studies.  The 
diagnoses included low back strain by history, right shoulder 
condition not found, cervical strain by history, see 
audiology examination for defective hearing.  

Among the evidence received after March 1985 and April 1985 
were VA records that include treatment in August 1996 where 
the veteran reported a health history of having hurt his back 
in 1988 and was put on aspirin (ASA) medications and began 
having stomach problems and subsequently was found to have an 
ulcer and hiatal hernia.  

Also received after March 1985 and April 1985, were private 
medical records dated from 1997 to 2004.  These records 
document problems with the lumbar spine and his ears along 
with unrelated medical problems.  Regarding the ears, the 
records reflect that the veteran was seen in November 1997 
for complaints that included stuffiness and decreased hearing 
in the left ear which was present since the onset of a 
sinusitis infection and he also had photophobia and eye pain.  
He was tested with a tuning fork and was assessed with 
hearing loss, possibly sensorineural, left ear, but this 
along with photophobia made the doctor suspect possible 
neurological problems and plans included obtaining a magnetic 
resonance imaging (MRI) of the brain to rule out retrococlear 
lesion and audiology testing.  The report of a November 1997 
MRI of the brain for a history that included pain behind the 
eyes and left ear hearing loss, revealed no significant 
findings.  Follow-up from the doctor in November 1997 after 
audiology testing and MRI revealed a diagnosis of asymmetric 
sensorineural hearing loss which is probably viral or 
vascular in etiology.  In August 1998 he had another follow-
up for complaints that continued to include hearing loss as 
well as buzzing in the left ear.  Audiogram showed no change 
in the sensorineural hearing loss, and ears were clear.  The 
impression continued to be asymmetric sensorineural hearing 
loss, with MRI negative.  This looked like it was a virus.  
Contained in the records are uninterpreted audiology reports 
from November 1997, August 1998 and January 2004 which are 
suggestive of hearing loss.  

Regarding the back, a private September 2003 MRI taken for 
low back pain and bilateral lower extremity symptoms with 
lifting injury in August 2003 gave an impression of L5-S1 
degenerative retrolisthesis with concentric posterior disc 
displacement and facet arthropathy and subluxation producing 
canal encroachment, and L4-5 concentric posterior disc 
displacement and facet arthropathy also resulting in canal 
encroachment.  A November 2005 letter from the veteran's 
private treating doctor indicated that the veteran has been 
treated by this doctor since September 2003 for back problems 
from an injury while working.  The doctor noted that the 
veteran has related that he had difficulty with his back 
since he has been in the military.  He had some dorsal and 
lumbar scoliosis at the time of his intake physical and he 
related that he did mention this at the time of discharge.  
He related a history of sedentary work with no lifting, 
pushing or pulling since his discharge and when he did 
unusual activities such as crawling or getting into unusual 
situations, his back did not tolerate this at all.  Physical 
examination was noted to show a restricted range of motion of 
the lumbar spine with positive left straight leg raising and 
MRI was noted to show considerable degenerative disc disease 
at L4-5 and L5-S1 with marked spinal stenosis.  The doctor 
stated that the veteran that the veteran certainly had 
problems with his back prior to 2003 and that he relates that 
this began back in the service and that the history certainly 
would substantiate this.  

A September 2004 VA examination received after 1985 primarily 
addressed complaints of gastrointestinal and sinus problems 
unrelated to the current issues on appeal.  However this 
examination noted the veteran's ears to have slight redness 
in the right external auditory canal, but with TM's intact, 
smooth and glistening.  No diagnosis of the ears was made and 
no musculoskeletal findings or diagnosis was made.  

Also received after 1985 was the report from a primary care 
record in May 2005 which included a general physical 
examination.  The review of systems was significant for 
decreased hearing in the ears, worse at left with the ears 
feeling "full" all the time.  He also reported a past 
medical history of chronic low back pain with bulging discs 
and degenerative changes.  The physical examination revealed 
the ears to have intact TM's; his neck was supple without 
palpable masses with nontender cervical spine, and full range 
of motion for all extremities with equal 5+ strength, 
reflexes 1+ and equal.  

Also submitted after 1985 are VA treatment records from July 
2006 through early 2007 reflecting treatment for complaints 
of hearing loss, especially the left ear.  The July 2006 
record revealed the veteran to think that he had a left ear 
hearing loss identified before his discharge in 1984 but was 
not certain.  He was noted to have noise exposure in the 
military.  Puretone audiology results were interpreted as 
showing normal to slight sensorineural hearing loss from 250 
to 4000 Hertz then moderate sensorineural hearing loss from 
6000 to 8000 Hertz for the right ear and normal to slight 
sensorineural hearing loss from 250 to 1000 Hertz then 
moderate sensorineural hearing loss from 2000 to 8000 Hertz 
for the left ear.  He was described as having asymmetric 
sensorineural hearing loss, with retrococlear lesion cannot 
be ruled out.  He was scheduled to undergo an auditory 
brainstem response (ABR) study.  The August 2006 ABR report 
was within normal limits with no specific audiological 
evidence of retrococlear and/or brainstem involvement.  In 
February 2007, it was noted the veteran presented for a pre 
audio examination and had cerumen removed from his ears with 
ear wash.  

Additional evidence received after March and April of 1985 
includes a March 2007 VA examination for hearing loss, which 
included claims file review and examination of the veteran.  
The examiner noted that the March 1985 VA examination with 
audiogram revealed the veteran's ears were within normal 
limits for both ears from 2000 to 8000 Hertz.  The veteran's 
subjective complaints were that a left ear hearing loss was 
first identified at his discharge physical in 1984 and 
gradually worsened since that time.  He denied preservice 
noise exposure and reported noise exposure as a C-130 crew 
chief.  He reported using hearing protection.  He denied a 
history of post military occupational noise exposure but did 
report recreational noise exposure from gunfire and chain 
saws.  He reported using hearing protection for these 
activities.  He denied a family history of hearing loss and 
did not report a history of otoxic medical treatment.  
Puretone testing revealed from 500, 1000, 2000, 3000 and 4000 
Hertz, his right ear measured 10, 15, 20, 20, and 30 decibels 
respectively with average of 21 decibels and his left ear 
measured from 5, 15, 30, 85, and 85 decibels respectively 
with an average of 54 decibels.  Speech recognition using CNC 
scores were both 88 percent for the left and right ears.  The 
diagnosis was for the right ear was within normal limits 
through 3000 Hertz with a mild to moderate sensorineural 
hearing loss through the higher frequencies.  The diagnosis 
for the left ear was within normal limits through 1500 Hertz 
with a mild sensorineural hearing loss at 2000 Hertz, falling 
to a severe sensorineural hearing loss through the higher 
frequencies.

The examiner gave an opinion that based on the VA examination 
results from February 1985, the veteran's hearing was within 
normal limits following his discharge.  Therefore it was the 
opinion of this examiner that the veteran's current hearing 
loss began following his discharge and is not related to his 
military service.  

Also received after March and April 1985 was a private report 
from September 2007 electrodiagnostic studies to evaluate for 
lumbar radiculopathy versus peripheral neuropathy with 
findings said to be consistent with a severe sensory 
neuropathy affecting both lower extremities which may be 
attributable to diabetes.  

Also received after 1985 was the veteran's March 2008 hearing 
testimony wherein he testified that he was treated in service 
for right shoulder as well as for his neck disorder and 
indicated that he currently receives medical treatment for 
these problems.  He suggested that he would request his 
treating doctor for an opinion as to whether his current neck 
and right shoulder problems are related to those treated in 
the service.  Regarding his back he testified that he did not 
have back problems prior to service, but that he was found to 
have a dorsolumbar scoliosis on his examination prior to 
entry to service.  He testified that during the service he 
began having problems with back pain and noted that he had to 
lift a heavy toolbox in service.  He indicated that his back 
disorder may have been aggravated by service.  Regarding 
hearing loss he testified that he was exposed to loud noise 
from aircraft engines in service, and believed that he may 
have had evidence of hearing loss on his exit examination.  

Based on review of the evidence the Board finds that new and 
material evidence has been submitted to reopen his previously 
denied claims for service connection for a back disorder, 
right shoulder disorder, neck disorder and bilateral hearing 
loss.  

In regards to the back, the Board notes that the veteran has 
submitted medical evidence from his private doctor showing 
treatment for a lumbar spine disorder shown on MRI from 
September 2003 to include substantial degenerative disc 
disease of L4-5 and L5-S1.  The treating doctor stated in a 
November 2005 letter that while the veteran was treated for 
back problems since 2003 after a lifting injury, the doctor 
also stated that the veteran had problems with his back prior 
to 2003 and suggests that it could have begun in service 
based on the history.  The veteran also testified in March 
2008 that he did not experience back problems prior to 
entering the service, thus raising the possibility of 
aggravation.  This evidence which was not before the RO in 
1985 is new and, when considered in conjunction with the 
previously considered service treatment records documenting 
multiple episodes of treatment for back problems, with a 
preexisting scoliosis noted on entry in March 1960 and does 
raise a reasonable possibility of substantiating this claim.  
38 C.F.R. § 3.156(a) (2007).  

In regards to the neck and right shoulder disorder, the 
veteran has presented testimony in March 2008 as to receiving 
current treatment for these disorders, although the records 
of such treatment are not associated with the claims file, 
with the exception being an August 2007 electrodiagnostic 
report diagnosing likely diabetic neuropathy.  He also 
testified that he could obtain a medical opinion from the 
doctor treating his neck and shoulder problems as to the 
etiology of these conditions.  The veteran's testimony, which 
was not previously before the RO in 1985 is significant in 
that it raises the possibility of potentially pertinent 
records of current or recent treatment for both a neck and a 
right shoulder disorder, which when considered in conjunction 
with the episodes of treatment documenting in the service 
treatment records previously before the RO does raise a 
reasonable possibility of substantiating these claims.  38 
C.F.R. § 3.156(a) (2007).  

In regards to the hearing loss disorder, the veteran has 
submitted evidence of treatment for a sensorineural hearing 
loss disorder primarily affecting the left ear as early as 
November 1997, and with continued problems shown in the May 
2005 physical which suggested hearing loss existed in both 
ears, and the VA treatment records from 2006 through 2007 
documenting hearing loss in both ears.  The most recent 
evidence of hearing loss is shown in the VA examination 
report of September 2007.  The veteran also testified in his 
March 2008 hearing regarding his exposure to acoustic trauma 
in service while working around aircraft engines.  This 
evidence, now documenting hearing loss, was not before the RO 
in 1985, and when considered in conjunction with the 
previously considered service medical records documenting 
exposure to acoustic trauma in service, does raise a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.156(a) (2007).  

For reasons described above, the new evidence, when 
considered in light of the previous evidence now raise a 
reasonable possibility of substantiating the claims for 
service connection for a back disorder, neck disorder, right 
shoulder disorder, and hearing loss disorder.  38 C.F.R. § 
3.156(a) (2007).  Under these circumstances, as new and 
material evidence has been received, the claims are now 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

The Board now turns to determine whether the evidence 
supports a grant of service connection for the veteran's 
hearing loss disorder.  Consideration of the remaining issues 
is deferred pending additional development.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including certain 
neurological disorders such as sensorineural hearing loss 
when they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss.  Specifically, in the 
March 2007 examination, after examining the veteran and 
reviewing the claims file, including the records from 
service, the examiner provided an opinion that based on the 
normal hearing test results shown in the VA examination 
report in February 1985 shortly after service, that the 
veteran's hearing loss began after service and is not related 
to his service.  The Board further notes that the veteran's 
audiological tests repeatedly done throughout service were 
normal, with the exception of a March 1982 record that showed 
abnormal findings for the left ear, but this resolved, with 
retest a month later shown to be normal, and all subsequent 
tests in service shown to be within the normal range.  The 
veteran's April 1984 retirement examination likewise showed 
normal findings for both ears on audiological testing, 
despite the veteran's contentions that he had an abnormal 
testing on his retirement.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for hearing loss and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence sufficient to reopen the veteran's 
claims for service connection for a lumbar spine disorder, 
neck disorder, right shoulder disorder and bilateral hearing 
loss has been received and the claims are reopened.  To this 
extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

As noted above, the claims for entitlement to service 
connection for a lumbar spine disorder, neck disorder and 
right shoulder disorder were reopened based on the submission 
of new and material evidence.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

The Board notes that the veteran has pointed to the potential 
existence of pertinent evidence, specifically stating in his 
March 2008 hearing that he was receiving medical treatment 
for problems with his neck and right shoulder and indicated 
that his treating doctor would likely provide an opinion 
linking his right shoulder and neck problems to service.  He 
indicated that he would submit this evidence after this 
hearing, but to date this has not been obtained.  He also 
testified as to treatment with a private doctor, Dr. Wilson, 
and some records have been obtained from this doctor, but it 
is not clear if more complete records are available.  In 
light of the potential that such evidence could prove 
probative to his neck and right shoulder claims, he should be 
provided another opportunity to obtain this evidence, as well 
as any additional evidence that may be pertinent to his back 
claim.

Finally, the Board finds that an examination should be 
conducted to ascertain the etiology of his claimed back, 
right shoulder and neck disabilities, particularly in light 
of the fact that problems with the back, neck and right 
shoulder are shown in the service treatment records.  VA is 
obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for symptomatology 
attributable to his claimed back, neck 
and right shoulder disabilities since his 
discharge from service.  In particular, 
the veteran should be asked to provide 
information to help obtain the records 
from the medical provider he testified is 
currently treating his shoulder and neck 
disorders, as well as complete treatment 
records from Dr. Wilson for his back 
disability.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2007).

2.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's claimed lumbar spine, neck 
and right shoulder disabilities.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  Regarding 
the back disorder, the examiner should 
also address whether the back disorder is 
shown to preexist service, and if so may 
be due to factors that are congenital or 
developmental in nature.  For any 
identified back disorder determined to be 
congenital or developmental in nature, or 
that otherwise may have preexisted 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that (1) such disorder was 
aggravated (worsened), as the result of 
some incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of a preexisting 
condition, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself?  

Regarding the neck and right shoulder 
disabilities, the examiner should address 
the following:  Does the veteran have any 
current, chronic disabilities of the neck 
and right shoulder?  If so, is it at 
least as likely as not that any current 
disabilities of the neck and right 
shoulder began in service, to include 
whether arthritis became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
treatment records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


